United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-3706
                      ___________________________

               Estate of Marjory Gail Thomas Osborn-Vincent

                      lllllllllllllllllllllPlaintiff - Appellant

 Lesa Benacquisto; Daniel Benacquisto; Richard Thoresen; Elizabeth Thoresen;
  Arnold Mork; Isabella Mork; Ronald Melchert; Susan Melchert, on behalf of
                  themselves and all others similarly situated

                            lllllllllllllllllllllPlaintiffs

                                          v.

American Express Financial Corporation; American Express Financial Advisors,
 Inc.; American Centurion Life Assurance Company; American Enterprise Life
   Insurance Company; American Partners Life Insurance Company; IDS Life
        Insurance Company; IDS Life Insurance Company of New York

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                               ____________

                        Submitted: December 17, 2020
                           Filed: February 4, 2021
                                [Unpublished]
                               ____________

Before GRUENDER, ERICKSON, and KOBES, Circuit Judges.
                         ____________
PER CURIAM.

       Marjory Gail Thomas Osborn-Vincent was a member of a class certified in the
District of Minnesota. The action involved alleged misrepresentations made by
defendants while marketing, selling, administering, and servicing various life
insurance and annuity products. A settlement agreement approved by the court in
2001 contained a release which applied to, in relevant part, “all Class Members, on
behalf of themselves and their respective heirs, executors, administrators, [and]
successors” and covered conduct that included “any and all past or present” claims
that “are based upon, related to, or connected with, directly or indirectly, in whole or
in part,” the facts and allegations underlying the lawsuit. The court retained
jurisdiction to enforce the settlement agreement.

       After Osborn-Vincent died in 2016, her Estate brought suit in Oregon asserting
various fraud claims against defendants based on Osborn-Vincent’s purchase of a life
insurance policy. Defendants moved the district court in Minnesota to enforce the
settlement agreement and enjoin the Estate of Osborn-Vincent from pursuing its
claims in Oregon on the ground that Osborn-Vincent waived the claims as part of the
settlement agreement. The district court agreed and entered an order enjoining the
Estate of Osborn-Vincent. Osborn-Vincent appeals.

       For a federal court to have personal jurisdiction over a party, the party must be
properly served under Fed. R. Civ. P. 4. Adams v. AlliedSignal Gen. Aviation
Avionics, 74 F.3d 882, 885 (8th Cir. 1996) (concluding the district court lacked
jurisdiction over an improperly served party regardless of whether or not the party
had notice of the lawsuit). Here, defendants never effected service under Rule 4
against the party that they sought to enjoin: the personal representative of the Estate
of Osborn-Vincent. In addition, although permissible under Fed. R. Civ. P. 25, the
defendants never moved to substitute the personal representative of Osborn-Vincent’s
estate as a party.

                                          -2-
We remand for further proceedings consistent with this opinion.
               ______________________________




                                 -3-